Citation Nr: 1136807	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  03-31 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an effective date earlier than December 3, 2008 for the grant of service connection for L5-S1 radiculopathy in the right foot and toes.

2.  Entitlement to an effective date earlier than December 3, 2008 for the grant of service connection for L5-S1 radiculopathy in the left foot and toes.

3.  Entitlement to an initial rating in excess of 40 percent for status post lumbar surgery for a herniated disc and spondylolisthesis.

4.  Entitlement to an initial rating in excess of 10 percent for L5-S1 radiculopathy in the right foot and toes.

5.  Entitlement to an initial rating in excess of 10 percent for L5-S1 radiculopathy in the left foot and toes.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from September 1995 to December 2002 with an additional 5 months and 17 days of prior active service.  This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2003 and June 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi and the Appeals Management Center (AMC) in Washington, D.C.  Jurisdiction over the claims folder is currently held by the RO in Montgomery, Alabama.

In May 2004, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the Montgomery RO.  A transcript of the hearing is of record.

In November 2004, the Board remanded the case on appeal for additional development.  It returned to the Board in February 2006 and the claim for an initial rating in excess of 40 percent for the service-connected low back disability was denied.  The Veteran appealed this denial to the Court of Appeals for Veterans Claims (Court).   In March 2007, the Court granted a Joint Motion for Remand filed by the parties, which requested that the February 2006 decision be vacated and remanded.  The appeal was returned to the Board and in July 2007, October 2009, and October 2010, the Board remanded the case for further development.  The case has now returned to the Board for additional appellate action. 

The Veteran's appeal for an increased rating for the service-connected low back disability was initiated with respect to the grant of service connection and assignment of an initial 20 percent evaluation in a March 2003 rating decision.  In June 2009, the RO granted entitlement to service connection for L5-S1 radiculopathy of the bilateral feet and toes secondary to the spine disability, and assigned separate 10 percent ratings, effective December 3, 2008.  The Veteran disagreed with the effective dates assigned the grants of service connection for radiculopathy and these issues are currently before the Board.  However, as the applicable diagnostic codes for rating disabilities of the spine provide for the assignment of separate ratings for associated objective neurologic abnormalities, the Board finds that the initial ratings for the radiculopathy of the lower extremities are considered part of the appeal for a higher rating for the low back disability and are also before the Board.  


FINDINGS OF FACT

1.  The Veteran's claim for entitlement to service connection for neurological impairment of the lower extremities arose from the original claim for service connection for a lumbar spine disorder received in December 2002. 

2.  The December 2002 claims for service connection were received within a year from the Veteran's separation from active duty service.  

3.  Throughout the claims period, the Veteran's status post lumbar surgery for a herniated disc and spondylolisthes manifested severe limitation of motion with forward flexion limited to 5 degrees, a combined range of motion of 64 degrees, and  favorable ankylosis in the neutral position; there is no unfavorable ankylosis of the thoracolumbar spine.  

4.  The Veteran did not manifest incapacitating episodes of intervertebral disc syndrome having a total duration of at least six weeks during any 12 month period during the claims period.  

5.  For the period prior to May 4, 2009, the Veteran manifested bilateral incomplete paralysis of the sciatic nerves that most nearly approximated mild than moderate. 

6.  For the period beginning May 4, 2009, the Veteran manifested bilateral incomplete paralysis of the sciatic nerves that most nearly approximated moderate than moderately severe. 


CONCLUSIONS OF LAW

1.  The criteria for an effective date of January 1, 2003, but not earlier, for the award of service connection for L5-S1 radiculopathy in the right foot and toes are met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.310, 3.400 (2011).

2.  The criteria for an effective date of January 1, 2003, but not earlier, for the award of service connection for L5-S1 radiculopathy in the left foot and toes are met.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.310, 3.400.

3.  The criteria for an initial rating in excess of 40 percent for orthopedic impairment from the status post lumbar surgery for a herniated disc and spondylolisthesis have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic Codes 5289, 5292, 5293 (2003); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5237-5243 (2011).

4.  For the period prior to May 4, 2009, the criteria for an initial rating in excess of 10 percent for L5-S1 radiculopathy in the right foot and toes have not been met. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2011).

5.  For the period beginning May 4, 2009, the criteria for a 20 percent rating, but not higher, for L5-S1 radiculopathy in the right foot and toes have been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.124a, Diagnostic Code 8520.

6.  For the period prior to May 4, 2009, the criteria for an initial rating in excess of 10 percent for L5-S1 radiculopathy in the left foot and toes have not been met. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.124a, Diagnostic Code 8520.

7.  For the period beginning May 4, 2009, the criteria for a 20 percent rating, but not higher, for L5-S1 radiculopathy in the left foot and toes have been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.124a, Diagnostic Code 8520.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Earlier Effective Date Claims

Service connection for L5-S1 radiculopathy of the bilateral feet and toes was granted in a June 2009 rating decision.  Initial 10 percent ratings were assigned effective December 3, 2008.  The Veteran contends that earlier effective dates are warranted as the record contains evidence of bilateral radiculopathy dating from at least 2003.  

Service connection for the Veteran's bilateral radiculopathy was granted as the disabilities were incurred secondary to the service-connected lumbar spine disability.  Under of 38 C.F.R. § 3.310(a), when service connection is granted for a secondary condition, the secondary condition shall be considered a part of the original service-connected disability.  In Ellington v. Peake, 531 F.3d 1364 (Fed. Cir. 2008), the United States Court of Appeals for the Federal Circuit (Federal Circuit) rejected the appellant's argument that the provisions of 38 C.F.R. § 3.310(a) required an effective date for a secondary condition that is identical to the effective date for the primary (underlying) condition, holding that the effective date for service connection of a secondary condition cannot be earlier than the date on which the Veteran applies for service connection for that condition.  Thus, the provisions of 38 C.F.R. § 3.400 pertaining to the assignment of an effective date following an original award of service connection are applicable to this claim.  

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400 (2011).  The effective date of an award of service connection shall be the day following the date of discharge or release if application is received within one year from such date of discharge or release.  Otherwise, the effective date is the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).

The RO assigned the current effective date of December 3, 2008 for the grant of service connection on the basis that it constituted the date service connection on a secondary basis for radiculopathy was warranted.  However, the record contains evidence of neurological impairment stemming from the service-connected lumbar disability dated earlier than December 2008.  A July 2002 nerve conduction study performed while the Veteran was on active duty service established the presence of mild right L5-S1 radiculopathy, and upon VA examination in February 2003, the Veteran manifested a positive straight leg raising test.  The record also documents the presence of more recent bilateral neurological impairment dating to the present.

The Board also finds the Veteran's original claim for service connection for a low back disorder in December 2002 included a claim for any neurological impairment associated with the disorder.  The rating criteria in effect at the time of December 2002 claim for rating intervertebral disc syndrome included consideration of separate ratings for neurological manifestations of the disability.  38 C.F.R. § 4.73, Diagnostic Code 5293 (2003).  Therefore, the claim for service connection for the Veteran's lumbar spine disability (diagnosed to include a herniated disc) included any neurological manifestations of the disability. 

The Veteran's December 2002 claim for service connection was received within one year from his discharge from active duty service.  Accordingly, the correct date of service connection for radiculopathy of the lower extremities is January 1, 2003, the day after his discharge on December 31, 2002.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).  To this extent, the claims for earlier effective dates for the grant of service connection for bilateral radiculopathy of the feet and toes is granted.  


Increased Rating Lumbar Spine Disability

Service connection for a lumber spine disability, characterized as status post surgery for a herniated disc and spondylolisthesis, was granted in the February 2003 rating decision on appeal.  An initial 20 percent evaluation was assigned, effective January 1, 2003.  The current 40 percent evaluation was granted in a February 2005 supplemental statement of the case (SSOC) effective the original date of service connection, January 1, 2003.  The Veteran contends that an increased rating is warranted as he experiences constant pain and severe limitation of motion of the low back, as well as neurological impairment of the lower extremities.  

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the initial evaluation period.

VA changed the rating criteria for back disabilities once during the course of this appeal effective September 26, 2003.  A new law or regulation applies, if at all, only to the period beginning with the effective date of the new law or regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003). 

The Veteran's current initial 40 percent rating was assigned under the old criteria for rating the spine, specifically Diagnostic Code 5292 (2003).  Under this diagnostic code, a maximum 40 percent rating was assigned for severe limitation of motion of the lumbar spine.  As the Veteran is already in receipt of the highest possible rating under this diagnostic code, an increased evaluation is not possible under the old criteria based on limitation of motion.  

Although the former rating criteria provide for increased ratings under Diagnostic Codes 5286 and 5289 for unfavorable ankylosis, the evidence of record does not establish the presence of unfavorable ankylosis at any time during the claims period.  At the most recent VA examination in May 2009, the examining physician noted the presence of some ankylosis while the spine was in the neutral position, however, the Veteran still demonstrated a combined range of motion of the spine to 105 degrees and the examiner specifically found there was no unfavorable ankylosis.  It also clear that the Veteran has maintained some useful motion of his lumbar spine throughout the claims period.  The Board also notes that the provisions of the Rating Schedule pertaining to functional loss and enumerated by the Court in DeLuca v. Brown, 8 Vet. App. 202 (1995) are not for consideration where, as in this case, the Veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  Accordingly, an increased rating for the spinal disability is not warranted on the basis of ankylosis under the former rating criteria. 

With respect to limitation of motion under the current criteria for rating the spine, the general rating formula for rating diseases and injuries of the spine is for application.  With or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings apply.  A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2011).

The Veteran's most severe range of motion was demonstrated at the December 2008 VA examination when forward flexion was limited to 5 degrees with a combined range of motion of the thoracolumbar spine to 64 degrees with pain at the endpoint at testing.  The May 2009 VA examiner also found that the Veteran manifested some ankylosis of the lumbar spine in the neutral position with no unfavorable ankylosis.  Forward flexion limited to 30 degrees or less and favorable ankylosis of the thoracolumbar spine are contemplated by a 40 percent evaluation.  Therefore, an increased rating is not warranted under the current criteria for rating the spine as the Veteran has not manifested unfavorable ankylosis of the entire spine.  See id.  

The Veteran's service-connected disability also contemplates symptomatology associated with a herniated disc and spondylolisthesis, therefore the criteria pertaining to intervertebral disc syndrome are for application.  Under the interim revised criteria of Diagnostic Code 5293, effective September 23, 2002 and the current criteria of Diagnostic Code 5243, effective September 26, 2003, intervertebral disc syndrome can be evaluated (preoperatively or postoperatively) on the total duration of incapacitating episodes over the past 12 months.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  A 40 percent evaluation is assigned for incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months.  A maximum 60 percent evaluation is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Codes 5293 (2003), 5243 (2011).

The Board finds that the Veteran's low back disability does not most nearly approximate the criteria associated with an increased 60 percent rating under the current or former criteria for rating intervertebral disc syndrome.  The Veteran denied experiencing flare-ups of symptoms upon VA examinations in February 2003 and December 2008 and specifically denied having incapacitating episodes of pain at the February 2005 and May 2009 VA examinations.  While he testified in May 2004 that he was placed on bed rest by a private physician in February 2003 for several weeks, the record does not contain medical records documenting the prescribed bed rest.  The Veteran is competent to describe any periods of doctor-prescribed bedrest, however, an increased 60 percent evaluation under Diagnostic Codes 5293 (2003) and 5243 (2011) requires incapacitating episodes that most nearly approximate at least six weeks duration in a 12 month period.  The Veteran's testimony only referred to missing "a couple of weeks" of work in 2003 with no incapacitating episodes of pain in 2004.  He described experiencing flares of back pain up to two times a week, but self-medicated his symptoms and continued to work.  More recently, during the December 2008 VA examination, the Veteran estimated that he had only missed one week of work during the past year due to back pain.  Therefore, it is clear that the Veteran has not manifested incapacitating episodes of back pain that most nearly approximate at least six weeks during any 12 month period and an increased rating is not warranted under Diagnostic Codes 5293 (2003) and 5243 (2011).

Both the former and current criteria for rating the spine applicable to this decision provide that neurological abnormalities are to be rated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Codes 5293 (2003), 5235-5243, Note 1 (2011).  The Board has found evidence of bilateral radiculopathy throughout the claims period; therefore, a separate rating for neurological impairment associated with the service-connected lumbar spine disability is for application.

Disability involving a neurological disorder is ordinarily rated in proportion to the impairment of motor, sensory, or mental function.  When the involvement is wholly sensory, the rating should be for the mild, or, at most, the moderate degree.  38 C.F.R. §§ 4.120, 4.124a.  Diagnostic Code 8520 pertaining to the sciatic nerve provides for a maximum 80 percent rating for complete paralysis when the foot dangles and drops, no active movement possible of muscles below the knee, flexion of the knee weakened or (very rarely) lost.  A 60 percent rating is warranted for incomplete paralysis that is severe with marked muscular atrophy.  A 40 percent rating is warranted with incomplete paralysis that is moderately severe, and a 20 percent rating is warranted for incomplete paralysis that is moderate.  Mild incomplete paralysis warrants a 10 percent evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  

Prior to May 4, 2009, the Veteran manifested mild neurological impairment of the lower extremities.  The in-service July 2002 nerve conduction study demonstrated mild right radiculopathy and the December 2008 VA examiner found that the Veteran's neurological abnormalities were mild in severity, sensory in nature, and confined to the bilateral great toes.  While the February 2003 VA examination indicated hypoactive reflexes, the Veteran had full sensation in the lower extremities with no atrophy and full strength.  In addition, the examiner did not diagnose any neurological deficits of the lower extremities.  Therefore, separate 10 percent ratings associated with mild incomplete paralysis of the sciatic nerves are appropriate for each lower extremity for the period prior to May 4, 2009. 

For the period beginning May 4, 2009, separate increased ratings of 20 percent for moderate neurological impairment are warranted.  The May 2009 VA examiner found that the Veteran manifested decreased vibratory, pain, light touch, and positional sense and the abnormality had spread to the bilateral feet and first and second toes.  However, there was no evidence of impairment beyond the loss of some sensation, and the Veteran manifested normal reflexes at the May 2009 VA examination.  The Board finds that these symptoms most nearly approximate moderate incomplete paralysis under Diagnostic Code 8520 and separate 20 percent ratings are appropriate beginning May 4, 2009. 

In sum, the Veteran's service-connected back disability warrants a 40 percent evaluation for orthopedic impairment and severe limitation of motion under Diagnostic Code 5292 (2003).  The Board has also determined that separate 10 percent evaluations are warranted for neurological impairment of each lower extremity prior to May 4, 2009.  For the period beginning May 4, 2009, separate increased 20 percent evaluations consistent with moderate neurological impairment are appropriate.  The Board has considered whether there is any other schedular basis for granting additional higher ratings, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against any additional increased schedular ratings.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disabilities.  The Veteran's lumbar spine disability is manifested by symptoms such as painful severely limited motion and radiculopathy of the lower extremities.  These manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disabilities and referral for consideration of extraschedular rating is not warranted.

The Board has also considered whether remand or referral of a claim for individual employability resulting from service-connected disability (TDIU) is appropriate.  The Court has recently held that a request for a total disability rating due to TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits for the underlying disability.  Id at 454.

In this case, the record is negative for evidence that the Veteran is unemployable due to the service-connected lumbar disability and radiculopathy.  He is not in receipt of Social Security disability benefits, and has continued to work full-time throughout the claims period.  While the Veteran has reported some interference to his job performance from pain associated with the service-connected disabilities, the December 2008 VA examiner concluded that the Veteran would have little difficulty working sedentary jobs, such as those he held during the claims period.  Therefore, remand or referral of a claim for TDIU is not necessary as there is no evidence of unemployability due to the service-connected back condition.


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

This appeal arises from disagreement with initial evaluations and effective dates following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and available private medical records.  During the May 2004 hearing, the Veteran testified that he had experienced an incapacitating episode of low back pain in 2003 and was prescribed bed rest by a private physician.  In response to a November 2009 letter from VA asking him to provide a medical release for this physician, the Veteran reported in August 2010 that all his attempts to contact the private doctor had been unsuccessful.  The Veteran concluded that the doctor had gone out of business or moved to another state.  The Board concludes that records from this doctor are not available for procurement and finds that VA has made reasonable attempts to obtain all private records identified by the Veteran.  

The Veteran was also provided multiple VA examinations in response to his claims for an increased rating.  In response to the Board's October 2010 remand, the Veteran was scheduled for a VA examination in April 2011 to determine the severity of his low back disability and any associated neurological impairment.  The Veteran failed to appear for the scheduled VA examination and has made no attempt to contact VA to request that the examination be rescheduled, nor has he alleged good cause for his failure to appear.  When a claimant fails without good cause to report for a necessary examination scheduled in conjunction with a claim for an increase in compensation, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(a), (b) (2011).  The Veteran failed to report for his scheduled VA examination and has not alleged good cause for his absence.   The Board has therefore issued a decision in this case based on the evidence of record.

The Board also finds that VA has complied with the remand orders of the Board.  Only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008).  In response to the Board's remands, additional records of VA treatment (including the Veteran's Vocational Rehabilitation folder) were added to the record and multiple VA examinations, including the most recent April 2011 examination, were scheduled to determine the severity of the disability on appeal.  The Veteran was asked in a March 2011 letter to identify any other evidence that could be used to support his claim for an increased rating and a statement of the case (SOC) was issued on the claims for entitlement to earlier effective dates for the grant of service connection for radiculopathy.  Therefore, VA has complied with the remand orders of the Board.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  




      (CONTINUED ON NEXT PAGE)




ORDER

Subject to the provisions governing the award of monetary benefits, entitlement to an earlier effective date of January 1, 2003 for the grant of service connection for L5-S1 radiculopathy in the right foot and toes is granted.

Subject to the provisions governing the award of monetary benefits, entitlement to an earlier effective date of January 1, 2003 for the grant of service connection for L5-S1 radiculopathy in the left foot and toes is granted.

Entitlement to an initial rating of 40 percent for orthopedic impairment from the status post lumbar surgery for a herniated disc and spondylolisthesis is denied.

Entitlement to an initial rating in excess of 10 percent for L5-S1 radiculopathy in the right foot and toes for the period prior to May 4, 2009 is denied.  

Subject to the provisions governing the award of monetary benefits, entitlement to an increased 20 percent rating for L5-S1 radiculopathy in the right foot and toes for the period beginning May 4, 2009 is granted.  

Entitlement to an initial rating in excess of 10 percent for L5-S1 radiculopathy in the left foot and toes for the period prior to May 4, 2009 is denied.  

Entitlement to an increased 20 percent rating for L5-S1 radiculopathy in the left foot and toes for the period beginning May 4, 2009 is granted.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


